AiujNdell :
I concur in the result. An examination of the facts in the case of Helen M. W. Grant Estate, 13 B. T. A. 174, cited in the Board’s decision in this case, fails to disclose any ground upon which to base a distinction between it and the case in hand. In both cases life estates were created with remainders over, and the remain*484ders were subject to disposition by the beneficiaries of the life estate by testamentary exercise of powers of appointment. In both cases the donees of the powers purported, by will, to exercise them. Also, in both cases the appointees were the same persons as the remainder-men. From this comparison of the two cases it seems to me that they should both be decided the same way, and in view of the Board’s action in the instant case the Grant case should be specifically overruled.
Smith and Milliken agree with the above.